Fourth Court of Appeals
                               San Antonio, Texas
                                   November 9, 2016

                                  No. 04-16-00447-CV

                  8305 BROADWAY INC. and Changing Surface, Inc.,
                                 Appellants

                                           v.

          J&J MARTINDALE VENTURES, LLC dba Big Hops Growler Station,
                               Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 386551
                      Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
    The appellants’ unopposed motion for extension of time to file briefs is hereby
GRANTED. Time is extended to December 1, 2016.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court